Citation Nr: 1600920	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  13-23 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1990 to June 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal, the Veteran indicated that he wished to attend a hearing before a Veterans Law Judge at his local VA office.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in August 2013.  In the cover letter for the substantive appeal, the Veteran's representative further specified that the Veteran wished for the requested hearing to be a Travel Board hearing.

Under applicable regulation, a hearing on appeal will be granted if an appellant, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2015).  A review of the record indicates that the Veteran has not been afforded the requested Travel Board hearing.  Rather, an October 2015 letter indicates that the Veteran was scheduled for a Board videoconference hearing to be held in December 2015.  The Veteran did not appear for the December 2015 videoconference hearing.  However, because the Veteran requested a Travel Board hearing, not a videoconference hearing, the scheduled December 2015 videoconference hearing does not satisfy the Veteran's request. 

To ensure full compliance with due process requirements, a Travel Board hearing must be scheduled, unless the appellant subsequently elects to attend a videoconference hearing, attend a Central Office hearing, or withdraw his Board hearing request.  Because Travel Board hearings are scheduled by the RO, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a personal Travel Board hearing before a Veterans Law Judge at his local VA office in accordance with appropriate procedures.  Provide notice to the Veteran and his representative of the time, place, and location of the Travel Board hearing, and associate a copy of the notification letter with the record.  See 38 U.S.C.A. § 7107(d) (West 2014); 38 C.F.R. § 20.704 (2015).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




